Citation Nr: 0718757	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.   Entitlement to an effective date earlier than August 25, 
2003, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

After the case was received at the Board, the Board received 
additional evidence from the veteran, through his 
representative, accompanied by waivers of the veteran's right 
to have this evidence initially considered by the RO.  

In this decision, the Board is granting a 100 percent initial 
rating for the veteran's PTSD, beginning October 14, 2004.  
The issue of entitlement to an initial rating in excess of 50 
percent for this disability prior to October 14, 2004, is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Beginning October 14, 2004, the social and occupational 
impairment from the veteran's service-connected PTSD more 
nearly approximates total impairment than deficiencies in 
most areas. 

2.  A claim of entitlement to service connection for PTSD was 
not received within one year of the veteran's discharge from 
service or until August 25, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 100 percent 
for PTSD have been met for the period beginning October 14, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an effective date prior to August 25, 
2003, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for 100 
percent initial rating for PTSD for the period beginning 
October 14, 2004.  Therefore, no further development with 
respect to this issue is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005) or 38 C.F.R. § 3.159 (2006).  
Although the veteran has not been provided notice with 
respect to the effective-date element of this claim, the 
Board's decision constitutes a complete grant for the period 
beginning October 14, 2004.  As mentioned above, the issue of 
entitlement to a higher initial rating for the period prior 
to October 14, 2004, is not being decided at this time.

As for the earlier effective date claim, the pertinent facts 
in this case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim and no further action is 
required to comply with the notice and duty to assist 
requirements of the VCAA.  See VAOPGCPREC 5-2004 (June 23, 
2004).

Initial Rating

Evidence

In the appealed January 2004 rating decision, the RO granted 
service connection for PTSD.  The RO assigned an initial 
rating of 50 percent effective from August 25, 2003, the date 
the veteran filed his claim.  

Evidence received by the Board on October 14, 2004, includes 
reports dated in September 2004 from Dr. S.F.  Dr. S.F. 
reported that the veteran lived a minimalist lifestyle that 
included a narrow range of activities that were mostly 
limited to his own residence.  Dr. S.F. maintained that the 
veteran was socially isolated and communicated only with a 
handful of family members and one other veteran he considered 
to be a friend.  Dr. S.F. indicated that the veteran had not 
been able to work for a number of months and his prospects 
for competitive employment were poor at the present time.  
Dr. S.F. explained that the veteran was essentially unable to 
handle the social and emotional aspects of regular 
employment.  Dr. S.F. noted that the veteran's erratic 
employment history basically ended several months ago [March 
2004] with a work-place legal problem that emphasized his 
distractibility and proneness to judgment errors.  Dr. S.F. 
assigned a GAF [global assessment of functioning] score of 
45.  

Other records from Dr. S.F. include an undated report that 
shows that Dr. S.F. also advised the veteran to not seek 
competitive employment.  In an April 2005 report, Dr. S.F. 
noted that the veteran remained vulnerable to stress, which 
interfered with his ability to function in several areas of 
his adult life, but primarily in employment and the social 
arena.  Dr. S.F. assigned a GAF score of 40 in June 2005.

In a letter dated in July 2005, VA psychiatrist Dr. G.T. 
reported that an October 2003 VA examination report notes 
that the veteran's GAF score was 58 and his occupational 
disability was listed as mild.  Dr. G.T. maintained that 
since that time the veteran had become increasingly 
dysfunctional and his ability to function in a part-time job 
where he would have minimal social interaction was marginal.  
Dr. G.T. indicated that in any occupational situations that 
would involve a large amount of interpersonal contact, the 
veteran was totally occupationally disabled.  Dr. G.T. 
assigned a GAF score of 45.  

In a February 2006 report, Dr. S.F. maintained for the first 
time that the veteran's lifetime vocational status was 
permanent unemployability.  

A June 2006 VA outpatient treatment record shows that Dr. 
G.T. described the veteran's PTSD as moderate to severe, and 
he assigned a GAF score of 42.  

In a November 2006 report, Dr. S.F. reported that the 
stresses in the veteran's life had increased in recent months 
to clinically significant levels that left him feeling prone 
to emotional extremes on a regular basis.  The veteran 
continued to experience harassment from an unknown individual 
who he suspected might be a neighbor.  This had triggered 
hostile fantasies and feelings of extreme vulnerability, and 
for the first time in many years, he had had fantasies of 
acting out aggressively.  His stress level was also recently 
provoked by two incidents in which his property was damaged 
in a threatening manner.  He had required two telephone 
crisis intervention services in the past month.  Dr. S.F. 
assigned a GAF score of 35.  

Reports dated in December 2006 show that the veteran reported 
that he had 
thoughts about killing Vietnamese, Iraqis, and Afghanis.  He 
also mentioned that he fantasized about shooting his 
neighbor, but he maintained that he would never follow 
through with that act.  C.G., FNP maintained that the veteran 
had significant disjointed thinking.  Dr. M.S. further 
reported that given the level of impairment, particularly in 
relations with others, she suspected that the veteran was not 
employable.  Dr. M.S. explained that the veteran had 
hyperarousability and difficulties staying on task, and that 
he was ruminative and pre-occupied to a severe degree.  Dr. 
M.S. also noted that the veteran had passive suicidal 
ideations.  Dr. M.S. assigned a GAF score of 40.  

VA treatment records dated in March 2007 show that the 
veteran was admitted to a residential rehabilitation program 
for stabilization and treatment of his PTSD symptoms.  The 
veteran reported on suicidal and homicidal ideations.  It was 
noted that when the veteran's reported social support was 
fully explored, it became very evident that the veteran was 
essentially isolated.  On intake and at discharge, GAF scores 
of 41-45 were reported.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

In the instant appeal, the veteran is in receipt of a 50 
percent rating, which represents the initial rating 
assignment.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(providing that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

Analysis

After a review of the evidence, the Board finds that a 
disability evaluation of 100 percent is warranted.  Dr. G.T. 
maintained that the veteran's ability to function in a part-
time job where he would have minimal social interaction would 
only be marginal.  Both Dr. S.F. and Dr. M.S. found that the 
veteran was totally unable to maintain or obtain gainful 
employment.  Dr. S.F. further found that the veteran's 
unemployability was permanent.  The evidence further shows 
that the veteran has little or no social support and that he 
essentially lives in isolation.  The veteran has also 
reported on homicidal ideations-although he maintained that 
he had no plan to carry out a homicide.  His assigned GAF 
scores were 45 and below, which is indicative of serious 
social and occupational impairment.  

In light of the foregoing, the Board finds that the level of 
disability manifested by the veteran's PTSD more nearly 
approximates the total social and occupational impairment 
required for a 100 percent rating than the deficiencies in 
most areas contemplated by a 70 percent evaluation.  
Accordingly, the Board concludes that an initial 100 percent 
disability rating is warranted for the veteran's PTSD 
beginning October 14, 2004, the date of receipt of Dr. S.F.'s 
September 2004 reports.  

Earlier Effective Date

Legal Criteria

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's original claim for service connection for PTSD 
was received on August 25, 2003, more than one year following 
his discharge from service.  This fact is not in dispute.  
Consequently, August 25, 2003, is the earliest possible 
effective date for service connection.

The veteran has essentially contended that he is entitled to 
an earlier effective date for the award of service connection 
for PTSD because he had been receiving treatment for PTSD 
since March 1991.  To some extent, the veteran appears to be 
raising an argument couched in equity in that he is 
contending that since there is medical evidence of treatment 
for PTSD since 1991, he should be compensated from that 
period of time.  However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress." Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  
As previously stated, the effective date assigned in this 
case is dictated by the date of filing of the veteran's 
claim.


ORDER

An initial 100 percent disability rating for PTSD is granted, 
beginning October 14, 2004, subject to the criteria governing 
the award of monetary benefits. 

An effective date prior to August 25, 2003, for the grant of 
service connection for PTSD is denied.


REMAND

The veteran has not been provided the notice required under 
the VCAA in response to his claim for a higher initial rating 
for PTSD.  Accordingly, the issue of entitlement to an 
initial rating in excess of 50 percent for this disability 
prior to October 14, 2004, is REMANDED to the RO or the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


